Cobb, P. J.
1. When a motion for a continuance in a criminal case is made on the ground that the accused is physically unable to stand the strain of a trial, and the accused is present in court, the presiding judge may consider the condition of the accused as it appears to him, as well as the testimony adduced on the motion. In such a case the good sense, sound judgment, and humanity of the trial judge must be relied on as safeguards against injustice. Rawlins v. State, 124 Ga. 51 (18), and cit. It does not appear that there was any abuse of discretion in re-' fusing to grant the continuance in this ease.
2. There was no error in the rulings upon the admission of evidence. The extracts from the charge which were complained of were not erroneous for any reason assigned. The evidence authorized the verdict, and no sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.